Citation Nr: 1023872	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lung cancer, including 
as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.

In April 2008, the Veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In May 2008, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses 
that the development requested by the Board was not 
completely accomplished.  In this regard, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In the previous Board remand, the RO/AMC was requested to 
obtain a Government Accountability Office (GAO) report dated 
June 2002 referred to during the April 2008 hearing.  See 
April 2008 Transcript, p. 5.  

The RO/AMC requested the June 2002 report from the GAO in a 
February 2009 letter.  In April 2009, the GAO responded that 
the June 2002 report (GAO-02-786) regarding contaminants in 
the barracks at Great Lakes Naval Training Center was 
available on the GAO website.  In addition, the GAO stated 
that they did not have any employment or personnel records 
for the Veteran and that the National Archives and Records 
Administration (NARA) may have information pertaining to the 
Veteran.  

The RO/AMC then contacted the NARA requesting the June 2002 
GAO report.  The NARA responded in February 2009 that they 
did not have the June 2002 report as they only have records 
that are 20 to 30 years old.  

In the March 2010 supplemental statement of the case, the AMC 
stated that the NARA did not have the GAO report referred to 
during the April 2008 hearing and the GAO did not have any 
employment or personnel records pertaining to the Veteran.  
There is no indication of record that the AMC/RO attempted to 
obtain the GAO June 2002 report online.  Therefore, the 
AMC/RO did not fully comply with the Board's remand request 
and this report must be obtained on remand.  

In addition, in the previous remand, the RO was directed to 
obtain a VA examination in order to determine the etiology of 
the Veteran's lung cancer and the examiner was requested to 
provide an opinion as to whether the Veteran's lung cancer is 
related to service.  As support for the examination and 
opinion request, the Board noted that the Veteran's private 
physician stated in a letter dated March 2005 that he treated 
the Veteran for several years and that the Veteran's exposure 
to asbestos during service could have contributed to his 
development of lung cancer.  

In February 2010, the Veteran was afforded a VA examination.  
The examiner stated that the Veteran had lung cancer 
diagnosed in 2003, which was later resected in February 2004.  
The examiner noted that the Veteran smoked cigarettes for 20 
years.  He opined that it was unlikely that the Veteran's 
adenocarcinoma of the left lung had its onset during service 
or was related to any inservice disease or injury, including 
exposure to asbestos or radiation.  The rationale was based 
on the absence of exposure to a high asbestos environment in 
terms of construction or destruction of high asbestos 
insulation aboard ship or in his stay in the barracks and 
there was no evidence of exposure to radiation during his 
time at Treasure Island or while in the Navy.  While the 
examiner noted that the claims file was reviewed, the claims 
file did not contain the GAO report that the AMC failed to 
obtain.  In addition, the examiner did not provide an opinion 
as to the cause of the Veteran's lung cancer.  Therefore, 
another opinion should be obtained on remand.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 
Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  
Stegall, supra.

As the matter is being remanded for the above reasons, the 
Board finds that the RO/AMC should again attempt to obtain 
the names and addresses of all medical care providers, 
including Dr. Ray Harron, who have treated the Veteran for 
lung cancer since service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the GAO 
report (GAO-02-786) from the GAO 
website as directed in the GAO April 
2009 letter. 

2.  Contact the Veteran in order to 
obtain the names and addresses of all 
medical care providers, including Dr. 
Harron, who have treated him for lung 
cancer since service.  After securing any 
necessary release, take appropriate 
action to obtain all records from the 
identified treatment sources.  

3.  After completion of the foregoing, 
including obtaining a copy of the GAO 
June 2002 report, return the claims 
folder to the VA physician who examined 
the Veteran in February 2010, if 
available, for an addendum.  If the 
physician is unavailable, or if the 
examiner determines that another 
examination is warranted, schedule the 
Veteran for an appropriate VA examination 
to determine the current nature and 
likely etiology of his lung cancer.  

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current lung 
cancer had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
asbestos or radiation.

A detailed rationale for any opinion 
expressed should be provided.

4.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



